UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8294


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GARY EUGENE BUNCHE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:03-cr-00233-BO-1; 5:07-cv-00122-BO)


Submitted:    July 7, 2009                  Decided:   July 21, 2009


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Eugene Bunche, Appellant Pro Se.     Eric David Goulian,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary    Eugene    Bunche        seeks     to     appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order      is   not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard      by     demonstrating            that

reasonable       jurists      would     find      that    any       assessment       of     the

constitutional         claims    by    the    district        court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Bunche has

not     made    the    requisite       showing.          Accordingly,         we     deny    a

certificate       of    appealability         and      dismiss      the     appeal.          We

dispense       with    oral     argument       because        the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2